Hon. William   S. Fly                              Opinion   No.   WW-    132
Hon. Max C. Smith
Co-Chairmen     of the Conference                  Re:   Effect   of appropriation     of the
Committee    on House Bill No.               133         Foundation    School    Fund contained
of the. 55th Legislature                                 in the Conference       Committee
                                                         Report    on House Bill      133 on the
Dear   Sirs:                                             Foundation    School    Program.

                 You      have   requested    an opinion     on the   following    questions:

                 “(I)    Will the provisions         contained   on page      III-43
       abolish       the Foundation   Program          of Education?

                 “(2)      Will  the provisions  contained    on page III-43
       abolish      our     guaranteed   State minimum     salary  schedule7

               “(3)    Assuming      in all of these questions       and
       particularly      in reference    to this question      that House Bill
       8 will    contain   an appropriation      of an estimated      sum ,of
       money,     will the provisions       contained    on page III-43     of
       the Conference        Committee     Report    eliminate    automatic
       financing    of public education?

              “(4)         Are   the appropriations     contained in the
       Conference           Committee     Report    lump sum appropriations
       which may           then require    percentage    pay-offs under the
       Foundation          School   Program?

              “(5)    Assuming       that the Conference      Committee       Report
       is passed     as it ,is written      on page III-43   and further
       assuming     that House Bill 8 passes          with an estimated
       appropriatton      to provide     for the additional     salary    schedule,
       and is properly       certified    by the Comptroller        and a shortage
       arises   during the biennium          in the general    revenue     fund, then
       what appropriation        would suffer     as a result     of this shortage
       in funds 7     In other words,        would the Foundation        School
       Fund suffer      or would      it be the other agencies.       and departments
       provided    for in House Bill         133 (General   Appropriatton       Bill)?”

               Item 2 .of the appropriation    contained   on page III-43   ap-
prbpriates   the Foundation   School    Fund estimated    to be $102,973,009
for the fiscal    year ending August     31, 1958, and $108,037,465     for the
fiscal  year   ending August   31, 1959.    Such appropriation    is required
to be paid out of the Foundation       School Fund as provided      in Senate   Bill
Hon.   William   S. Fly
Hon.   Max    C. Smith,    page   2 (WW-     132)


116, Acts  of the 51st Legislature,     as amended,                 to April    1, 1957.
Item 2 further   contains the following    language:

                “It Is. the intent of the 55th Legislature
        that the moneys        appropriated     above from      the
        Foundation     School Fund and the General            Revenue
        Fund are to be used only for financing               the
        Foundation     School    Program      of this State as it was
        statutorily    authorized     as of April     1, 1957; and that
        none of such appropriated           moneys     shall be expended
        for financing     h.igher salary     rates   for public     school
        teachers    and other personnel,         or other    purposes,
        which may be authorized            subsequent     to April    1, 1957.”

               In Attorney      General’s     Opinion   No. WW-102         it was held that
House Bill No. 8 establishes            new minimum       salary     schedules       for various
public school      teache,rs   and administrators       and prescribes          the formula
basis for the calculation         of same.      It was further      held in Attorney
General’s     Opinion WW-102         that House Bill No. 8 directly             affects   the
amount of allocation         to be made to the Foundation            School     Fund pursuant            I
to the provisions       of Senate Bill      116 as amended       by House Bill NO. 8.
The appropriation        above quoted      does not appropriate         a fixed amount
but appropriates       an estimated      amount     of money    to be determlned           by the
law as it existed       April   1, 1957.     This appropriation        does not affect        the
amount of money         to be allocated      to the Foundation       School     Fund.      If
House Bill No. 8 Is enacted            into law, it will    directly     affect     the amount
of allocation    to be made to the Foundation            School    Fund and thereby           re-
duce the amount of moneys             that would have been placed            in the General
Fund without      the enactment       of House Bill No. 8.

               In answer      to your    questions    you     are    advised    that:

              1.    The provisions   contained         on page        III-43   do not     abolish    .
the Foundation      Program   of Education.

               2.   The provisions        on page    III-43    do not      abolish      guaranteed
minimum      sa1ar.y schedule.

                3.  Assuming    that House Bill No. 8 will   contain   appropria-
tion of an estimated      sum of money appropriating     the Foundation      School
Fund as amended        by House Bill No. 8, the provisions     contained    on page
III-43   of the Conference     Committee   Report will not eliminate     automatic
financing    of public education.

               4.   The appropriations      contained    in the Conference    Committee
Report    on page III-43     is not a lump sum appropriatlon         or a fixed  sum
appropriation”    Rather    it is an appropriation     of an amount estimated      to
be $,102,973,009     for the fiscal    year ending August      31, 1958, and estimated
to be $108,037,465       for the fiscal   year   ending August    31. 1959.
         -       .
.   ,.


         Hon.        William S. Fly
         Hon.        Max C. Smith,            page   3 (WW-132)


                        5. Assuming       that the Conference      Committee       Report   is
         passed   as it is written      and assuming     that House Bill NO. 8 passes           with
         an estimated     appropriation     to provide    for the additional      salary  schedule
         and both bills are certified        by the Comptroller       and subsequently      a
         shortage   arises   in the General      Revenue     Fund,  the appropriations       to
         other agencies     and departments       which are financed        from   the General
         Revenue    Fund will be affected       by the shortage      rather    than the
         Foundation    School Fund.

                                                         SUMMARY

                               The appropriation      contained      on page III-43    of the
                               Conference     Committee     Report     appropriates    an
                               estimated    amount of money         to be determined       by
                               the provisions     of Senate Bill No. 116, Acts          of
                               the 51s’t Legislature,      Regular     Session,   1949, as
                               amended,    to April    1, 1957, and does not affect
                               allocations   to be made to the Foundation            School
                               Fund by any amendment           to ‘Senate    Bill No. 116.
                               enacted subsequent       to April     1, 1957.

                                                            Yours     very      truly,

                                                            WILL     WILSON
                                                            Attorney    General




         WVG;JR:cs

         APPROVED:                                                  Assistant

         OPINION           COMMITTEE
         H. Grady          Chandler,      Chairman

         L.   P.      Lollar

         Edwin        P.   Horner

         J. L.       Smith

         Grundy        Williams

         REVIEWED              FOR      THE     ATTORNEY      GENERAL
         BY:
                           Geo.    P.   Blackburn